Fuller, J.
(dissenting.) Though controverted, it is made to appear by proper affidavits submitted in opposition to the motion to vacate the judgment, and from which I deem it unnecessary to quote at length, that, in allowing the case to go by default, the director upon whom service was obtained pursued in good faith and without collusion'the policy of appellant corporation with reference to other valid claims against it, all of which had been placed in judgment without resistance; and there being no defense to the cause of action, or any part thereof, alleged in.the complaint, he’believed it to be for the best interests of his company and all the stockholders to interpose no answer. From a careful examination of all the evidence, I am convinced that the trial court was fully justified in concluding that there was no fraud, and that the director served, who was general manager of the corporation at the time the debt made the basis of the action was contracted, believed no meritorious defense ever existed, and that justice had been fully performed, at least so far as- the legal rights of appellant are concerned. The motion under consideration being addressed to the sound discretion of the court wherein the judgment was entered, its allowance or denial upon the showing made at the hearing is not the subject of review, in the absence of an abuse of such discretion. Evans v. Fall River Co., 4 S. D. 119, 55 N. W. 862. In my opinion, the order appealed from should be af firmed.